Title: To Thomas Jefferson from Alexander Keech, 12 January 1822
From: Keech, Alexander
To: Jefferson, Thomas


                        Venerated Sir,
                        
                            Waverly, near Bladensburg Md
                            January 12th 1822
                        
                    I have been solicited by several Gentlemen of considerable influence and standing in this section of Maryland, to solicit information relative to “The University of Virginia.” I have therefore, taken the freedom to request of you, information as to the time, when it is probable, the University will go into operation, the nature of  its government, who have or will be selected as Professors and any other facts and circumstances in relation to its state and contemplated commencement of exercises, which you may have time and inclination to communicate? The cause of literature and Science is retrogading in Maryland; which is in a great measure, attributable to the withdrawing of the funds from St Johns College. And altho’ the Legislature is tolerably liberal in its patronage of learning, their liberality is at present confined to elementary Institutions; leaving those who aspire to a thorough Collegiate education, without a College of character and capacity, to which they can resort for the attainment of  classical lore, modern literature and extensive scientific acquirements. Nor is it very probable that the time will soon arrive, when this great evil will be removed; altho a proposition will be submitted to the legislature, during the present session for this object. Its failure is inevitable, from the present  state of the Finances and the sentiments of rigid economy, which generally prevail. In the present state of things, we are compelled to have recourse to the Eastern Colleges, for the higher branches of Education; where our youth are reared under the influence of manners and customs essentially different from those of the circle of which they are destined to revolve; and generally on their return to the active duties of real life; if they do not provoke the censure and disgust of those with whom they associate, are but little calculated to conciliate attachment and and obtain esteem. These reasons superadded to the remoteness of the Eastern Institutions the necessary travelling expences and resident expenditures preclude the possibility of the advantages of Eastern Education being received by many. Another reason which operates with many is, that, Collegiate honors are conferred on all promiscuously, who continue after their matriculation, until the time arrives, when the class to which they are attached is graduated. Under this system of things, genius and stupidity, intense application and confirmed indolence in one sense are equally noted. I am very far from thinking that our youth in the Southern States should be excluded from those northern Treasures of arts and sciences; for I am persuaded that the frequent intercourse of the states, at a proper period of life, when the are established and judgment is matured, is the most effectual mode to conquer sectional prejudices and liberalize the mind. But as different manners and customs must necessarily prevail in the different sections of our widely extending confederacy, arising from different climates, sects, occupations &c; I cannot help entertaining the opinion, that, it is most desirable to educate youth in the principles, habits and customs of their own country, and a youth of Maryland in the manners customs &c of Maryland or those the nearest assimilated to them, as it is not pretended that a perfect similarity is necessary in the different quarters of our Country for perfect harmony and union. Upon these principles and convictions I rejoice venerable sir, that you are devoting the eve of your very valuable public and private life in the best of causes—the dissemination of science and literature; upon which the happiness and permanency of our highly favored Republic so much depends. May your every anticipation be realized, your every effort succeed, and may your valuable life be prolonged to witness the happy effects of your labors.“The University of Virginia” has my best wishes for its prosperty and usefulness and my limited exertions and influence will be employed in recommending it to my neighbours and acquaintances;  and altho’ I have retired from the odious duties of the superintendence of a public Institution, I still retain my ardor for literary pursuits and scientific research and would gladly co-operate in any capacity, I am competent to promote the interest of “the University of Virginia.”You I am persuaded, will readily pardon the liberty I have taken. For whatever inequality there may be in other respects in the world—the Republic of letters unite its members in the strongest associations.with the greatest veneration for your public and private character, I am yr obd sert
                        Alex: Keech
                    PSThere are about 12 young gentlemen in this neighborhood designed for Eolly 
                        A. K.
                    